Citation Nr: 0330712	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  97-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of an elective 
hemorrhoidectomy performed, on August 26, 1991, at the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Miami, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 decision by the VA RO in St. 
Petersburg, Florida.  A notice of disagreement was received 
in July 1996.  A statement of the case was issued in August 
1996.  A substantive appeal was received from the veteran in 
April 1997.  A hearing was held at the RO in April 1997 and 
before a member of the Board at the RO (i.e. a Travel Board 
hearing) in May 2000. 

In December 2000, the Board remanded this claim to the RO 
for further development.  In March 2003, the case was sent 
to the Board's Evidence Development Unit (EDU) to undertake 
additional development.  


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for the residuals of an 
elective hemorrhoidectomy performed, in August 1991, at the 
VAMC in Miami, Florida.  

As noted hereinabove, in March 2003, the Board ordered 
further development of the matter on appeal.  Specifically, 
the Board requested that the veteran to be afforded a 
gastrointestinal examination in order to ascertain the 
nature and severity of his alleged rectal disability; and 
that in doing so the examiner was asked to provide, among 
other things, an opinion as to whether any disability is at 
least as likely as not the result of the surgery performed 
at the VAMC in August 1991, and to specifically indicate 
whether the veteran had any part of his colon removed, as 
alleged.  An examination was thereafter accomplished, in 
June 2003.

It is noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, 
a Veterans Law Judge could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, as noted by the veteran's attorney and the OGC in 
the July 2003 Motion, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration, and without 
having to obtain the appellant's waiver.  

In light of the Federal Circuit's decision and other policy 
considerations, VA ultimately determined that VBA would 
resume all development functions.  In other words, aside 
from the limited class of development functions that the 
Board is statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.  

In any event, a review of the June 2003 VA examination 
report reflects that the above requested opinions were not 
rendered by the examiner.  The examiner did point out that a 
rectal manometry was going to be scheduled for November 
2003.  

Therefore, in addition to the fact that initial RO review of 
the June 2003 VA examination report has not been waived by 
the veteran, additional development is still required in 
this matter.  

In view of the above, the case is REMANDED to the RO for the 
following: 


1.  The RO should take appropriate steps 
to again notify the veteran (and his 
representative) of the Veterans Claims 
Assistance Act of 2000 and ensure that 
all notification and development action 
required by the VCAA has been completed 
(the Board notes that the veteran was 
informed of the VCAA by a June 2001 
letter).  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him 
that the requested information and 
evidence must be received in the 
appropriate period of time; and, the RO 
should undertake any additional 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

2.  The veteran should be scheduled for 
a VA examination in order to ascertain 
the nature and severity of his alleged 
rectal disability.  The examiner should 
review all of the pertinent evidence in 
the claims folder, including a copy of 
this REMAND, and, in addition to 
discussing the current manifestations of 
any such disability diagnosed, provide 
an opinion as to whether any disability 
is at least as likely as not the result 
of the surgery performed at the VAMC in 
August 1991.  The examiner should be 
asked to indicate whether the veteran 
had any part of his colon removed, as 
alleged by the veteran.  The complete 
rationale for the conclusion(s) reached 
(to include citation, as necessary, to 
specific evidence in the record) should 
be set forth.  (however, as noted above, 
an additional examination was scheduled 
for November 2003, so to the extent that 
this examination - if accomplished - 
addresses the above requested opinions, 
a further examination may not be 
necessary).

3.  Then, after providing the veteran 
and his representative with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003)) - 
the RO should review all of the evidence 
of record, including any new evidence, 
and readjudicate the above listed claim 
on appeal.   With respect to this claim, 
the RO is reminded that as the claim was 
received in August 1995, the "pre-
amended" version of 38 U.S.C.A. § 1151 
(i.e. without the requirement that 
additional disability be the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
fault) is for application, as discussed 
above.  The RO must provide adequate 
reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  If the benefits sought on 
appeal are not granted an appropriate 
Supplemental Statement of the Case 
should be furnished to the veteran and 
his representative.  They should also be 
afforded an opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




